DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: the specification recites “mPA.s” this should be changed to “mPa.s” (see page 2, line 8 and line 21 and page 3, line 20).  
Appropriate correction is required.

The abstract of the disclosure is objected to because  the abstract recites “mPA.s” this should be changed to “mPa.s”.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims 1, 2, 13, and 14 are objected to because of the following informalities:
Claims 1 and 13 recite “mPA.s” this should be changed to “mPa.s.”
Claims 2 and 14 recite a number average molecular weight of 2000 g/mol or less. However, later claims present values in the thousands with a comma (e.g., 10,000 g/mol in claim 6). It is suggested to either include a comma to maintain consistency throughout the claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 3 and 15 recite “the diisocyanate” however claims 1 or 13 from which claims 1 and 15 depend, respectively, may allow for more than one diisocyanate. It is suggested to change the language to recite “said at least one diisocyanate.”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 are rejected under 35 U.S.C. 103 as being unpatentable over Lu et al. (US 2015/0075710) and further in view of Takamori (US 2017/0101559).
	Regarding claims 1 and 13, Lu discloses a liquid optically clear photo-curable adhesive composition comprising a (a) urethane acrylate, (c) photoinitiator, and (d) acrylate monomer and/or oligomer (0004-0007). The adhesive composition being bonded between two substrate layers (0083). The urethane acrylate comprising a reaction product of a diol, at least one diisocyanate, and hydroxy functional (meth)acrylate (0015-0016), the acrylate monomer including (meth)acrylate (0025).
	Lu does not disclose the adhesive including a polyvinyl butyral having a dynamic viscosity of between about 9 and about 30 mPa.s and having a polyvinyl alcohol weight percent of between about 14% and about 21%.
	Takamori, in the analogous field of adhesive composition (0001), discloses an olefin (meth)acrylate-based adhesive (0023) which further comprises a polyvinyl butyral resin (0046). Suitable polyvinyl butyrals including Mowital B14S, B16H, and B20H (0049) which are disclosed in applicant’s specification as exemplary polyvinyl butyrals (specification page 3, lines 25-28), and thus expected to having a dynamic viscosity of between about 9 and about 30 mPa.s and polyvinyl alcohol weight percent of between about 14% and about 21% as claimed.
	A person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious for the adhesive composition of Lu to include a polyvinyl butyral as taught by Takamori, to improve the thermal stability and adhesion of the adhesive composition (0045).

Lu does not teach the laminate having a haze of less than about 6%, optical clarity of greater than about 98% when cured, or a peel adhesion of at least about 100 g/cm based on ASTM 3330 when cured. However, while there is not an explicit teaching regarding the haze, optical clarity, or peel adhesion of the adhesive, given Lu in view of Takamori teaches an identical optically clear, curable adhesive as that of the present invention, the adhesive of Lu in view of Takamori would be expected to have a haze of less than about 6%, optical clarity of greater than about 98% and peel adhesion of at least about 100 g/cm when cured as claimed. Once a reference teaching product appearing to be substantially identical is made the basis of a rejection, and the examiner presents evidence or reasoning tending to show inherency, the burden shifts to the applicant to show an unobvious difference. "[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on inherency’ under 35 U.S.C. 102, on prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO’s inability to manufacture products or to obtain and compare prior art products." In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977)), see MPEP 2112. Applicant has not clearly shown an unobvious difference between the instant invention and the prior art’s product.
Regarding claims 3 and 15, Lu teaches the diisocyanate being an aliphatic diisocyanate e.g., methylene dicyclohyxylisocyanate of 1,6- hexamethylene diisocyanate (0016).
Regarding claims 6 and 16, while Takamori does not expressly teach a weight average molecular weight of the polyvinyl butyral, as Takamori teaches suitable polyvinyl butyrals including the exemplified Mowital B14S, B16H, and B20H, an overlapping range of weight average molecular weight of between about 10,000 g/mol and about 25,000 g/mol is expected of the prior art polyvinyl butyrals.
Once a reference teaching product appearing to be substantially identical is made the basis of a rejection, and the examiner presents evidence or reasoning tending to show inherency, the burden shifts to the applicant to show an unobvious difference. "[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on inherency’ under 35 U.S.C. 102, on prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO’s inability to manufacture products or to obtain and compare prior art products." In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977)), see MPEP 2112. Applicant has not clearly shown an unobvious difference between the instant invention and the prior art’s product.
Regarding claims 7 and 17, Lu does not expressly teach the weight average molecular weight of the polyurethane (meth)acrylate however teaches a preferred urethane acrylate including CN-981 (0018), which is exemplified in applicant’s specification of a suitable commercially available polyurethane methacrylate (see page 
Once a reference teaching product appearing to be substantially identical is made the basis of a rejection, and the examiner presents evidence or reasoning tending to show inherency, the burden shifts to the applicant to show an unobvious difference. "[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on inherency’ under 35 U.S.C. 102, on prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO’s inability to manufacture products or to obtain and compare prior art products." In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977)), see MPEP 2112. Applicant has not clearly shown an unobvious difference between the instant invention and the prior art’s product.
Regarding claims 8 and 18, as Takamori teaches suitable polyvinyl butyrals including the exemplified Mowital B14S, B16H, and B20H, an overlapping range of polyvinyl acetate weight percent of between about 1% and about 8% as claimed is expected.
Once a reference teaching product appearing to be substantially identical is made the basis of a rejection, and the examiner presents evidence or reasoning tending to show inherency, the burden shifts to the applicant to show an unobvious difference. "[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on inherency’ under 35 U.S.C. 102, on prima facie PTO’s inability to manufacture products or to obtain and compare prior art products." In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977)), see MPEP 2112. Applicant has not clearly shown an unobvious difference between the instant invention and the prior art’s product.
Regarding claims 9 and 19, Takamori teaches the addition of 5 to 50 parts by weight polyvinyl butyral (0083), overlapping the claimed about 30 to about 70% by weight.
Regarding claims 10 and 20, Lu teaches 5 to 30 wt% urethane acrylate (0004), overlapping the claimed about 10 to about 60% by weight.
Regarding claims 11 and 21, Lu teaches 0 to 30 wt% of acrylate monomers (0007), overlapping the claimed about 10 to about 60% by weight.
Regarding claim 12, Lu teaches the acrylate monomers including monofunctional or difunctional acrylates (0025).

Claims 2 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Lu in view of Takamori as applied to claims 1 or 13 above, and further in view of Berzon et al. (US 2016/0108298).
	Regarding claims 2 and 14, modified Lu discloses the limitations of claims 1 or 13 as discussed above. Modified Lu does not teach wherein the diol is selected from one of poly(tetramethylene oxide diol, a poly(propylene oxide) diol, or a polycarprolactone diol having a number average molecular weight of about 2000 g/mol or less.

	A person or ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious for the polyol of modified Lu to be made from a polycaprolactone diol having a number average molecular weight of 200 to 1,000 as taught by Berzon, to provide an adhesive which is moisture resistant (0007).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Lu in view of Takamori as applied to claim 1 above, and further in view of ASI Adhesives and Sealants (Oligomers SARTOMER CO. INC.) published April 17, 2003.
	Regarding claim 5, modified Lu discloses the limitations of claim 1 as discussed above. Modified Lu does not disclose the composition further comprising a hydroxyfunctional monomer with an aromatic moiety.
	ASI, in the analogous field of adhesives, teaches Sartomer CN3100 is a specially oligomer designed to facilitate the formulation of UV/EB-curable adhesives. Sartomer CN3100 exemplified in applicant’s specification as being a hydroxyfunctional monomer with an aromatic moiety (see page 9, line 28 through page 10, line 3).


Contact Information

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA SAWDON whose telephone number is (571)270-1727. The examiner can normally be reached M-Th 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALICIA J SAWDON/Primary Examiner, Art Unit 1781